6/30/2020                                Case 19-61608-grs               Doc 712-1 Filed   07/01/20
                                                                                        FDIC:             Entered
                                                                                              BankFind - Republic Bank 07/01/20 11:51:13                    Desc
                                                                              Exhibit Exhibit A Page 1 of 1


 Republic Bank (FDIC # 35260)

 Inactive as of June          30, 2017
 Closed without government assistance
 Data as of: June 28, 2020
   Republic Bank was closed without government assistance, and is no longer in operation

 FDIC Certificate#:                                                                                              35260
 Headquarters:                                                                                                   1560 Renaissance Towne Drive, Suite 260
                                                                                                                 Bountiful, UT 84010
                                                                                                                 Davis County
 Established:                                                                                                    November 12, 1999
 Insured:                                                                                                        November 12, 1999
 Bank Charter Class:                                                                                             Non-member of the Federal Reserve System
   Contact the FDIC about:
   Republic Bank




  Locations      History          Identifications    Financials           Other Names /
                                                                            Websites



     Showing 1 to 4 of 4 entries

                                                                                                                                                        <<    1    of 1   >>


                                        Date                                                                     Event

                           11/12/1999               Institution established: Original name:Republic Bank, Inc. (35260)
                           5/28/2009                Changed name to Republic Bank (35260)
                           5/28/2009                Changed organization type to COMMERCIAL BANK
                           6/30/2017                Closed voluntarily and liquidated its assets.


                                                                                                                                                        <<    1    of 1   >>

     Information as of: June 29, 2020



https://research2.fdic.gov/bankfind/detail.html?bank=35260&name=Republic Bank&searchName=REPUBLIC BANK&searchFdic=&city=&state=UT&zip=&address=&searchWithin=&activeFlag=&search…   1/1
